t c memo united_states tax_court estate of ralph h davis deceased evelyn davis personal representative petitioners v commissioner of internal revenue respondent docket no filed date richard s calone robin klomparens and jason w harrell for petitioners kathryn k vetter for respondent memorandum opinion wells chief_judge respondent determined a deficiency in the federal estate_tax of the estate of ralph h davis estate in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect on - - the date of death of ralph h davis decedent and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided in the instant case is whether the interest received by decedent’s surviving_spouse in certain property qualifies for the marital_deduction pursuant to sec_2056 background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of facts are hereby incorporated by this reference and are found as facts in the instant case decedent was born on date and died testate on date at the age of in stockton california at the time of his death decedent was a resident of san joaquin county california and a citizen_of_the_united_states during his lifetime decedent worked for years as an electrical engineer for westinghouse corporation decedent was survived by his wife evelyn l kimball davis evelyn davis evelyn davis who resides in stockton california is the personal representative of the estate decedent was also survived by his two daughters carol tawney pencke and mary martha bennett on date decedent executed a will will the will names decedent’s daughters carol tawney pencke and mary martha bennett as personal_representatives of his estate in sec_1 of the will decedent indicated his intent to create another instrument which would dispose_of his tangible_personal_property except as might otherwise be provided in such an instrument the will left his tangible_personal_property to his daughters carol tawney pencke and mary martha bennett article one sec_1 of the will provides for the care and transport of decedent’s personal_property and also provides for the disposition of insurance on such property article two sec_2_1 of the will provides i give all the residue of my estate to the trustee under my declaration of trust dated the same date as this will or if my said declaration of trust is not in existence or is not effective at the time of my death to be held in trust on the same terms and conditions specified therein as it existed at the time of the execution of this will or if sic the last codicil hereto with like effect as if the terms and conditions were set forth herein verbatim article three of the will appoints decedent’s two daughters as personal_representatives under the will in the event that neither daughter can serve as personal representative decedent appointed pnc trust company of florida n a to serve as the representative of his estate article four of the will provides generally and specifically for the powers of the fiduciary or fiduciaries under the will article five of the will provides for the payment of taxes q4e- to be paid_by the personal representative of the estate out of the principal of the estate on date pursuant to a declaration of trust decedent established a_trust trust naming himself as grantor trustee and lifetime beneficiary grantor and decedent being one and the same grantor will hereinafter sometimes be referred to as decedent sec_1 of article one of the trust entitled distribution of income and principal provides during the grantor’s lifetime while he is serving as trustee he shall be entitled to all of the net_income income from the trust estate payable in convenient installments and he may withdraw such sums as he desires from principal at any time or times sec_1 of article one of the trust provides if at any time or times the grantor shall be unable to manage his affairs the successor trustee shall use such sums from the income and principal of the trust as the successor trustee deems necessary or advisable for his care support and comfort or for any other purpose the successor trustee considers to be for the grantor’s best interests adding to principal any income not so used sec_3_1 of article three of the trust provides upon the grantor’s death the successor trustee shall distribute the residue of the trust estate as follows a the sum of twenty five thousand dollars dollar_figure shall be paid_by the successor trustee to the grantor’s sister marian frances davis if she survives the grantor ob the rest of the trust estate shall be transferred and delivered in equal shares to the grantor’s two daughters carol tawney pencke and mary martha bennett the share of either of them who is deceased to go to her then living descendants per stirpes or if she has none to be added to the share of the grantor’s other daughter or if she is deceased to her descendants per stirpes d the interest of any beneficiary hereunder including a remainderman in income or principal shall not be subject_to assignment alienation pledge attachment or claim of creditors until after payment has actually been made by the successor trustee as hereinbefore provided article four of the trust provides for the powers of a trustee article five of the trust names decedent’s two daughters as successor trustees and article five also provides that in the event that neither can serve as trustee pnc trust company of florida n a shall serve as the successor trustee article six of the trust provides for the grantor’s powers and article seven of the trust indicates that florida law governs the trust the trust was initially funded with securities with a total cost of dollar_figure and a total market_value of dollar_figure decedent later married evelyn davis on date decedent executed a first codicil to last will codicil and amended the trust by executing an amendment to declaration of trust of ralph h davis amended trust the trust and the amended trust are collectively hereinafter sometimes referred to as the testamentary_trust the codicil modified the will and provided for the transfer of remainder of decedent’s estate to the amended trust -- - upon his death ’ in the codicil the decedent indicated that trustee of the amended trust would receive all of the residue of his estate the amended trust named evelyn davis as the successor trustee whereupon surviving the decedent she would become trustee of the amended trust the first paragraph of the codicil provides i hereby revoke paragraph article two sec_2_1 of my last will and testament dated date and in its place substitute the following i give all of the rest residue and remainder of my estate to the trustee under my declaration of trust dated date as amended date or if my said declaration of trust are not in existence or are ineffective at the date of my death to be held in trust on the same terms and conditions as specified in the trust declaration and amendment to trust declaration as they existed at the date of execution of this codicil to my last will and testament reproduced literally the second paragraph of the codicil provides that all personal_property found in decedent’s residence shall remain in the surviving spouse’s possession for her lifetime or so long as she uses the residence the third paragraph of the codicil revoked the appointment of pnc trust company of florida n a as alternate representative under the will and nominated the bank of stockton california as the alternate representative the fourth paragraph confirmed and republished the provisions of the will not changed by the codicil ‘this arrangement is commonly referred to as a pour-over_trust - j- section two of the amended trust provides life_estate to surviving_spouse of trustor after the death of trustor survived by his spouse and during the lifetime of his surviving_spouse the trustee shall pay to or apply for the benefit of the surviving_spouse in quarter annual or more frequent installments all of the net_income from the trust estate as the trustee in the trustee’s reasonable discretion shall determine to be proper for the health education or support maintenance comfort and welfare of grantor’s surviving_spouse in accordance with the surviving spouse’s accustomed manner of living section three of the amended trust provides designation of successor trustees the first successor trustee of the ralph h davis trust shall be his spouse evelyn l davis in the event evelyn l davis shall die become incapacitated or otherwise be unable to administer the trust estate then grantor’s daughters carol tawney pencke and mary martha bennett or the survivor of them shall serve as co-trustees without bond section four of the amended trust provides guideline -- other sources beneficiary in making distributions to grantor’s surviving_spouse the trustee in her reasonable discretion may consider any other income or resources of the beneficiary known to the trustee and reasonably available section five of the amended trust provides invasion of principal for surviving_spouse - narrow standard if the trustee shall determine that the income from this trust and that the income and principal from the surviving spouse’s own trust shall be insufficient to maintain surviving spouse’s health support and this trust is not directly in issue in the instant case and shall sometimes hereinafter be referred to as the evelyn l davis trust the trust in issue is the testamentary_trust --- - maintenance the trustee may after surviving_spouse has exhausted all assets of her own trust invade the principal of this trust for the benefit of surviving_spouse in the trustee’s reasonable discretion fn ref added section six of the amended trust indicates that the appropriate superior court of the state of california shall have jurisdiction for all purposes over the testamentary_trust section nine expressly reaffirms and ratifies the trust to the extent that it was not modified or amended by the amended trust on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return with the internal_revenue_service center in ogden utah on the federal estate_tax_return the trustee made the election under sec_2056 for the entire trust amount ’ the taxable_estate was computed as follows gross_estate add real_estate dollar_figure stocks and bonds big_number mortgages notes cash big_number insurance on decedent’s life big_number jointly owned property other miscellaneous property big_number transfers during decedent's life big_number powers of appointment annuities big_number 5-estate did not elect out of sec_2056 treatment on schedule m bequests etc to surviving_spouse of form_706 less funeral_expenses debts big_number mortgages and liens specific_bequest to spouse big_number total allowable deductions taxable_estate big_number the total gross_estate as reflected on the estate’s form_706 is dollar_figure the estate claimed a total marital_deduction of dollar_figure and total deductions of dollar_figure from the gross_estate the marital_deduction was computed on schedule m of the estate’s form_706 which primarily reflected the transfer of assets including securities life_insurance policies and individual_retirement_accounts from the estate to the trust the estate reported a gross_estate tax of dollar_figure and claimed the maximum unified_credit against estate_tax for dollar_figure respondent determined that the claimed marital_deduction should be reduced by dollar_figure resulting in a reduction of the marital_deduction from dollar_figure to dollar_figure respondent determined that the insurance payment of dollar_figure was the only item to qualify for the marital_deduction because it was paid directly to the surviving_spouse on date respondent determined a deficiency in the estate’s federal estate_tax of section five of part four of form_706 reports that the testamentary_trust received dollar_figure from the estate -- - dollar_figure and issued a statutory_notice_of_deficiency to the estate on date evelyn l davis filed a notice of irrevocable exercise of general power of appointment’ which provides i evelyn davis the holder of the power to distribute income under the ralph h davis declaration of trust dated february as amended date pursuant to paragraph of said amendment do hereby irrevocably exercise my right to receive all of the income from this trust for the balance of my life i do hereby exercise this instruction irrevocably and hereby order that all of the income be paid to me quarter- annually or more frequently if necessary this exercise is effective as of the date of death of my husband ralph h davis pursuant to his instructions and intent as expressed to me discussion sec_2001 imposes a tax on the transfer of the taxable_estate of all persons who are citizens or residents of the united_states at the time of death the amount of the tax depends on the size of the taxable_estate sec_2001 which is equal to the value of the gross_estate less deductions sec_2051 see 119_tc_220 sec_2056 allows a marital_deduction from a decedent’s gross_estate for the value of the property interests passing from the decedent to a decedent’s surviving_spouse 106_tc_131 a marital_deduction generally is not allowable fora terminable_interest which is a property interest that will terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 see estate of clack v commissioner supra an interest in the nature of a life_estate generally is not eligible for the marital_deduction 95_tc_446 revd on other grounds 982_f2d_450 10th cir see 94_tc_829 see also 94_tc_666 sec_2056 is an exception to the sec_2056 b terminable_interest_rule sec_2056 provides sec_2056 limitation in the case of life_estate or other terminable_interest -- life_estate with power_of_appointment in surviving_spouse ---in the case of an interest in property passing from the decedent if his surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving spouse-- a the interest or such portion thereof so passing shall for purposes of subsection a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of paragraph a be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events to fit within the sec_2056 exception to the sec_2056 terminable_interest_rule the surviving_spouse must be entitled to all of the income from the testamentary_trust or from a specific_portion thereof for life and also have a general_power_of_appointment over the testamentary_trust sec_2056 see 110_tc_393 see also 72_tc_73 affd sub nom 645_f2d_8 6th cir in estate of meeske v commissioner supra pincite this court observed by its terms sec_2056 provides a fivefold test for the deductibility of life estates coupled with powers of appointment the surviving_spouse must be entitled_for_life to all the income from the entire_interest or to all the income from a specific_portion thereof the income must be payable annually or at more frequent intervals the surviving_spouse must have a power to appoint the entire_interest or such specific_portion to either herself or her estate the entire_interest or the specific_portion must not be subject_to a power in any other person to appoint any part to anyone other than the surviving_spouse the power in the surviving_spouse whether exercisable by will or during life must be exercisable by her alone and in all events emphasis added regulations promulgated pursuant to sec_2056 b require the surviving_spouse to be entitled_for_life to all of the income from either the entire_interest or from a specific_portion of the entire_interest sec_20_2056_b_-5 estate_tax regs see estate of 703_fsupp_474 w d va moreover the income must be payable to the surviving_spouse annually or at more frequent intervals sec b --5 a estate_tax regs see estate of meeske v commissioner supra pincite the surviving spouse’s command over the income from the trust must be such that the income is virtually hers estate of wilson v commissioner tcmemo_1992_479 citing sec b -5 f estate_tax regs which provides in the case of an interest passing in trust the terms entitled_for_life and payable annually or at more frequent intervals as used in the conditions set forth in paragraph a and of this section require that under the terms of the trust the income referred to must be currently at least annually see paragraph e of this section distributable to the spouse or that she may have such command over the income that it is virtually hers thus the conditions in paragraph a and of this section are satisfied in this respect if under the terms of the trust instrument the spouse has the right exercisable annually or more frequently to require distribution to -the estate has not contended that the surviving spouse’s interest relates to a specific_portion of the trust principal herself of the trust income and otherwise the trust income is to be accumulated and added to corpus for purposes of the marital_deduction and in considering the interests passing to a surviving_spouse this court applies the law of jurisdiction under which the interest passes estate of bosch v 387_us_456 see estate of nicholson v commissioner supra see also estate of doherty v commissioner supra 93_tc_286 sec_20_2056_b_-5 estate_tax regs in the instant case the parties do not dispute that the applicable law is that of the state of california and we therefore apply the law of the state of california lassiter v commissioner tcmemo_2000_324 in estate of dodge v stone p 2d cal citing estate of wilson v doolittle p cal the supreme court of california held that the paramount rule in the construction of wills to which all other rules must yield is that a will is to be construed according to the intention of the testator as expressed therein and this intention will be given effect as far as possible the intent of a testator is found by examining the document as a whole 914_f2d_1322 9th cir affg tcmemo_1988_433 see kstate of rapp v commissioner 140_f3d_1211 9th cir affg tcmemo_1996_10 applying california law see also estate of dodge v stone supra estate -- - of russell v quinn p 2d cal in estate of heim v commissioner supra pincite0 the court_of_appeals for the ninth circuit observed furthermore we cannot avoid the statutory directive that a marital_deduction gift is a gift that is intended to qualify for the marital_deduction probate code section d and that whether the will contains a marital_deduction gift depends upon the intention of the testator at the time the will is executed prob code sec_1032 west california probate code section 21522’ acts to conform any power duty or discretionary authority in a testamentary instrument to comport with the requirements of a marital_deduction if the instrument contains a marital_deduction gift california probate code section west defines a cal prob code secs repealed are the predecessors to cal prob code secs and west 914_f2d_1322 9th cir affg tcmemo_1988_433 ’sec marital_deduction gifts if an instrument contains a marital_deduction gift a the provisions of the instrument including any power duty or discretionary authority given to a fiduciary shall be construed to comply with the marital_deduction provisions of the internal_revenue_code b the fiduciary shall not take any_action or have any power that impairs the deduction as applied to the marital_deduction gift c the marital_deduction gift may be satisfied only with property that qualifies for the marital_deduction scal prob code sec provides continued -- - marital_deduction gift as a transfer that is intended to qualify for the marital_deduction accordingly we inquire whether decedent evinced the intention that the property transferred to his testamentary_trust would qualify for the marital_deduction id see estate of heim v commissioner supra in the instant case we must interpret section two of the amended trust which provides that the trustee shall pay all of the net_income from the trust estate as the trustee in the trustee’s reasonable discretion shall determine to be proper for the health education or support maintenance comfort and welfare of grantor’s surviving_spouse in accordance with the surviving spouse’s accustomed manner of living pursuant to section two of the amended trust the surviving spouse’s right to receive income is significantly restricted in determining the appropriate amount of income to distribute to the surviving_spouse section two of the amended trust charges the trustee to consider in the trustee’s reasonable discretion the surviving spouse’s health education support maintenance continued sec definitions ----- a marital_deduction means the federal estate_tax deduction allowed for transfers under sec_2056 of the internal_revenue_code or the federal gift_tax deduction allowed for transfers under sec_2523 of the internal_revenue_code b marital_deduction gift means a transfer of property that is intended to qualify for the marital_deduction comfort and welfare in light of her accustomed manner of living the expression in accordance with the surviving spouse’s accustomed manner of living modifies and limits the expression that precedes it all of the net_income from the trust estate as the trustee in the trustee’s reasonable discretion shall determine to be proper for the health education or support maintenance comfort and welfare in 964_f2d_959 9th cir revg 96_tc_760 the court_of_appeals for the ninth circuit the circuit to which any appeal of the instant case would lie stated that the language used by the nicholson trust in 94_tc_666 -- ‘usual and customary standard of living’--is much narrower and more specific than that used in this case--‘best interests ’ interpreting the nicholson trust as gualifying for the qtip deduction would have required the tax_court to ‘rewrite the trust instrument ’ the usual and customary standard of living clause under consideration in the instant case is analogous to the clause in estate of nicholson v commissioner supra and distinguishable from the best interests clause directly considered by the court in estate of ellingson v commissioner supra the language in the amended trust 1s more restrictive than the best interests language in the trust in estate of ellingson v commissioner supra the use of the word comfort in the amended trust is -- - limited by the expression in accordance with the surviving spouse’s accustomed manner of living accordingly we interpret the language of the amended trust to mean that the surviving_spouse does not have such command over the income that it is virtually hers see sec_20_2056_b_-5 estate_tax regs ’ in the instant case section four of the amended trust provides that the trustee in exercising reasonable discretion may consider any other income or resources of the beneficiary known vmi0 in the instant case to the trustee and reasonably available section two of the amended trust limits the surviving spouse’s entitlement to income without using the term best interests moreover in the instant case the clause under consideration is much narrower and more specific than the best interests clause considered by the court in estate of nicholson v commissioner supra we conclude that the foregoing limitations prevent the surviving_spouse from being entitled to the entire income from the trust moreover the surviving spouse’s role as sole trustee under the trust does not assure her the requisite control_over the the court in 964_f2d_959 9th cir revg 96_tc_260 concluded that to effectuate the decedent’s intent paying the surviving_spouse such amount of the income necessary for her best interests meant paying her all of the trust income mtn the instant case the decedent did not include in the amended trust the best interests language that appeared in the trust article one sec_1 and of the trust were amended by section two of the amended trust trust income_for_life because by the terms of the amended trust decedent’s daughters could become sole or cotrustees of the trust in the event of the surviving spouse’s resignation or her incapacity to serve as a trustee estate of ellingson v commissioner supra pincite citing 94_tc_829 additionally unlike the marital_deduction_trust in estate of bllingson v commissioner supra there is no language in the amended trust which explicitly refers to a marital_deduction under sec_2056 accordingly we conclude that the decedent did not intend to grant the surviving_spouse the entire income_interest for life from the surviving spouse’s interest in the estate we also consider whether the amended trust qualifies for the sec_2056 exception to the terminable_interest_rule in order to qualify for the exception the surviving_spouse must have the sole power to appoint her entire_interest exercisable by her alone and at all events with no power in any other person to appoint any part of her interest to anyone but the surviving_spouse sec_2056 see sec_20_2056_b_-5 and estate_tax regs sec_20_2056_b_-5 estate_tax regs provides a power is not considered to be a power exercisable by a surviving_spouse alone and in all events as required by paragraph a of this section if the exercise of the power in the surviving_spouse to appoint the entire_interest or a specific_portion of it to herself or to her estate requires the joinder or - - consent of any other person j ikewise if there are any restrictions either by the terms of the instrument or under applicable local law on the exercise of a power to consume property whether or not held in trust for the benefit of the spouse the power is not exercisable in all events thus if a power_of_invasion is exercisable only for the spouse’s support or only for her limited use the power is not exercisable in all events in order for a power_of_invasion to be exercisable in all events the surviving_spouse must have the unrestricted power exercisable at any time during her life to use all or any part of the property subject_to the power and to dispose_of it in any manner including the power to dispose_of it by gift whether or not she has power to dispose_of it by will emphasis added sec_2056 requires the surviving_spouse to receive an unlimited power to appoint the underlying property to himself or to his estate estate of smith v commissioner t c citing 40_tc_802 see 72_tc_73 see also 32_tc_386 affd 283_f2d_853 2d cir sec_20_2056_b_-5 estate_tax regs the power must be exercisable alone and in all events estate of 631_f2d_542 7th cir see estate of may v commissioner supra in deciding whether decedent’s trust created a power_of_appointment over the entire_interest we must consider whether the trust documents created a general_power_of_appointment under california law estate of 310_f2d_199 5th cir 54_tc_154 affd 450_f2d_1085 2d cir 31_tc_1193 estate of boydstun v commissioner tcmemo_1984_312 unless the language used by the testator in creating the trust creates an unambiguous general_power_of_appointment the ascertainment of the breadth of the trustee’s power is to be ascertained with reference to the intent of the trust’s creator estate of smith v smith cal rptr ct app a power_of_appointment is not considered a general_power_of_appointment if it is limited by an ascertainable_standard estate of nunn v beverly hills natl bank p 2d cal a power_of_appointment that is limited by an ascertainable_standard relating to the person’s health education support or maintenance is not a general_power_of_appointment cal prob sec_611 see estate of nunn v beverly hills natl bank supra applying a predecessor of sec 6l1l1 a and b west see also estate of smith v smith supra section five of the amended trust permits invasion of the principal of the trust only if the evelyn l davis trust is insufficient to provide for the surviving spouse’s health support and maintenance in the instant case we conclude that the trustee may only invade the principal of the trust for the surviving spouse’s health support and maintenance as the power to invade is predicated on those needs and the trustee may only appoint the principal to meet those needs furthermore the - title of section five of the amended trust invasion of principal for surviving spouse-narrow standard indicates that decedent did not intend to provide the surviving_spouse with an unrestricted power_of_appointment we conclude that the trustee’s power to invade the principal is not exercisable in all events and accordingly the trustee’s power is not a qualifying power_of_appointment for purposes of sec_2056 see sec_20_2056_b_-5 estate_tax regs consequently we hold that the testamentary_trust fails to qualify for the sec_2056 exception to the terminable_interest_rule petitioner contends that section two of the amended trust created a general_power_of_appointment over the income from the testamentary_trust under sec_2041 and section l c and estate_tax regs and that a general_power_of_appointment under sec_2041 is sufficient to qualify the surviving spouse’s interest_income in the testamentary_trust for sec_2056 treatment relying on 238_fsupp_40 w d penn the requirements of sec_2041 and sec_2056 are distinct a power_of_appointment may not be broad enough to qualify under sec_2056 even though it qualifies as a general_power_of_appointment for purposes of sec_2041 estate of brantingham v united_states supra no indication that sec_2041 and sec_2056 apply in_pari_materia see 283_f2d_853 2d cir see also estate of duvall v commissioner tcmemo_1993_319 349_fsupp_755 d kan section two of the amended trust may have been sufficient to create a power_of_appointment for purposes of sec_2041 but we have found that the terms of that provision and other provisions relevant in discerning testator’s intent failed to satisfy the conditions set forth in sec_2056 because the surviving_spouse is not entitled to all of the income from the property and because her power to invade the trust corpus is not exercisable at all events sec_2056 see also estate of meeske v commissioner supra estate of lassiter tcmemo_2000_324 we also consider whether the trust gualifies for the sec_2056 qualified_terminable_interest_property exception to the sec_2056 terminable_interest_rule sec_2056 was enacted as part of the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 prior to a life_estate without a power_of_appointment was considered a terminable property 106_tc_131 see 94_tc_666 see also estate of higgins v ‘we do not consider whether a power_of_appointment was created by the trust document for purposes of sec_2041 because that issue is not directly before us -- - commissioner 91_tc_61 affd sub nom manufacturers natl bank v commissioner 897_f2d_856 6th cir that result was changed by sec_2056 which provides election with respect to life_estate for surviving_spouse --- a in general --in the case of qualified terminable_interest property--- for purposes of subsection a such property shall be treated as passing to the surviving_spouse and for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse b qualified_terminable_interest_property defined --- for purposes of this paragraph--- in general --the term qualified_terminable_interest_property means property--- i which passes from the decedent ii in which the surviving_spouse has a gualifying income_interest for life and iii to which an election under this paragraph applies qualifying_income_interest_for_life ---the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person hass a power to appoint any part of the property to any other person other than the surviving_spouse for the surviving spouse’s income_interest in the trust to - - gualify as qualified_terminable_interest_property under sec_2056 b b the surviving_spouse must be entitled to the entire income_interest for life in the property sec_2056 b b see estate of nicholson v commissioner supra the regulations under sec_20_2056_b_-5 estate_tax regs apply in determining whether the surviving_spouse is entitled to the entire income_interest from the testamentary_trust for purposes of sec_2056 b b lassiter v commissioner supra see sec_20_2056_b_-7 estate_tax regs having concluded above that the decedent’s surviving_spouse is not entitled to all of the income_for_life from the amended trust we also conclude that in the instant case the requirements under sec_2056 have not been satisfied the parties do not dispute that a sec_2056 election was made sec_20_2056_b_-7 estate_tax regs provides entitled_for_life to all income the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust - - based on the foregoing we find that the amended trust property in the instant case does not qualify for either the sec_2056 or the sec_2056 exception to the sec_2056 terminable_interest_rule we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
